Citation Nr: 1122379	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-18 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United States Navy from November 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Wichita, Kansas Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The RO denied service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Remand is required for compliance with VA's duty to assist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Service personnel records may be helpful in determining the extent of noise exposure in service.  A competent medical nexus opinion would be helpful on the question of relationship between the in-service noise exposure and the Veteran's current hearing loss.

In this case, the Veteran alleges the onset of hearing loss due to in-service noise exposure from his general quarters duty station on or near five inch guns on a destroyer during the Vietnam War.  The DD Form 214 lists his service rating as water transport occupation; however, the accredited representative asserts that the Veteran's rating was that of gunner.  The Veteran wrote in his Notice of Disagreement that his gunnery position was directly next to the ship's gun barrel, and that he maintained that position every time his ship was providing ground support for troops in Vietnam.  In the substantive appeal, the Veteran wrote that he was not given hearing protection to wear while firing the guns, and that after each engagement he would lose his hearing for days at a time.  

The Veteran wrote it was after these incidents of in-service noise exposure from general quarters duty station on or near five inch guns on a destroyer that he achieved the rank of Quartermaster Third Class listed on his DD Form 214, and was promoted to Quartermaster, the specialty listed on his DD Form 214.  Service personnel records may be helpful in establishing the Veteran's duties and assignments during the period that he asserts loud noise exposure from shipboard gunfire. 

VA must afford a Veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The United States Court of Appeals for Veterans Claims, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance holding that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the association between current disability and service, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

For this claim, the Veteran has not received a VA audiology examination with medical nexus opinion.  While there is a positive private medical opinion of record as to the Veteran's hearing loss, the private audio tester did not opine as to whether the hearing loss was related to the Veteran's service, including noise exposure during service.  To fully adjudicate this claim the Board requires a medical opinion as to whether the Veteran's current hearing loss stems from his in-service duties.  

The Veteran has contended that some of the loud noise exposure was from guns aboard ship while firing at the enemy during in Vietnam.  Although the Veteran has some established in-service noise exposure, and even if the allegations of noise exposure during combat fire at the enemy in Vietnam were found to be a fact, a competent medical opinion is necessary to establish the nexus between the in-service exposure and the Veteran's current hearing loss disability.  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. 
§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. 
§ 1154(b) do not establish service connection for a combat veteran; it aids the veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Accordingly, the case is REMANDED for the following action:

1.   Request service personnel records documenting the Veteran's duties and assignments during active military service.

2.  Schedule the veteran for a VA audiology examination.  The relevant documents in the claims file should be reviewed in connection with the examination.  The examiner should identify the extent of the Veteran's hearing loss, if any.  The examiner should offer an opinion as to whether any currently 

diagnosed hearing impairment is at least as likely as not related to active military service, including the reported loud noise exposure in service.  In so opining, the examiner should consider and discuss the Veteran's reports of in-service noise exposure from shipboard gunfire, as well as any reported post-service noise exposure.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


